DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Claims
Claims 1-12 and 14-20 are pending with claims 1-9 and 20 withdrawn.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 9/26/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 9/26/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 10-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “a size of the food material after the baking being pieces suitable for inclusion within the food product” in Claim 10, lines 10-11 is new matter.
Claims 10-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a size of the food material after the baking being pieces suitable for inclusion within the food product” in lines 10-11 is vague and indefinite as it is unclear what is the differences between pieces that are suitable and pieces that are not.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 10, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (US 2013/0224362).
Regarding Claim 10, Beasley (‘362) teaches a method for manufacturing a material to be included in a food product (See Abs., Claims 1-4 and FIGs 1, 7, 8, method for making cookie confectionaries.),

    PNG
    media_image1.png
    614
    261
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    246
    712
    media_image2.png
    Greyscale

comprising: creating a starting material (See Abs., Claims 1-4.), wherein the starting material comprises a protein and a fiber (See paras. 109, 117 where the nuts/flour provide a source of protein and fiber.); creating the food material from the starting material by adding a fat and powder to the starting material (See para. 109 where palm kernel oil provides a source of fat and other powder(s).); molding the food material to a predetermined shape (See Abs., paras. 34, 117 and FIGs 1, 7, where cookie confectionaries are produced.); 

    PNG
    media_image3.png
    565
    412
    media_image3.png
    Greyscale

and baking the food material to a predetermined temperature (See Abs., para. 41+, FIG-8.), however, fails to expressly disclose a size of the food material after the baking being pieces suitable for inclusion within the food product.
Applicant does not set forth a standard for what size that is suitable for inclusion within the food product and what size is not.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Beasley’s (‘362) material that as it made of the same materials, including nuts/flour, as the material produced by Applicant’s process would be of suitable size.
Regarding Claim 12, Beasley (‘362) teaches wherein the food material comprises a vegan protein (See para. 117, vegan protein in nuts.).
Regarding Claim 13, Beasley (‘362) teaches wherein the baked food material comprises a cookie-like consistency (See Abs. and para. 117, cookies, thus, cookie-like consistency.).
Regarding Claim 14, Beasley (‘362) teaches wherein the oil comprises a blend of fat comprising palm fat (See para. 109.).
Regarding Claim 15, Beasley (‘362) teaches wherein the powder comprises a coca powder (See para. 26 and Claim 18 wherein chocolate is known to include coca (cocoa) powder.).
Regarding Claim 18, Beasley (‘362) teaches wherein the molding comprises rotary molding the material into a plurality of shaped pieces (See Abs., paras. 34, 117 and FIG-7.).
Regarding Claim 19, Beasley (‘362) teaches comprising adding a flavoring to the food material (See Abs., para. 117, flavoring with nuts, fruits, etc.).
Claims 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (US 2013/0224362) in view of Sato et al. (EP 2939542).
Regarding Claim 11, Beasley (‘362) teaches the method discussed above, however, fails to expressly disclose wherein the food material does not contain wheat, egg, gluten, or added sugar.
Applicant does not set forth any non-obvious unexpected results for providing a material that does not does not contain wheat, egg, gluten, or added sugar.  It has been very well known prior to the time of filing that many people were allergic to wheat, egg, gluten while others with diabetes cannot eat sugar as part of a healthy diet.
Sato (‘542) teaches a method of making baked confectionaries including cookies (See Abs., paras. 15-16.) similar to the baked confectionaries including cookies as taught by Beasley (‘362) as discussed above wherein Sato’s (‘542) ingredients include soybean/vegetable oil based ingredients instead of wheat, gluten and egg (See para. 46+, para. 67+.) and erythritol instead of sugar (See para. 67.) to provide a low-calorie nutritious cookie confectionary (See Abs., paras. 11+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select ingredients that do not contain wheat, egg, gluten, or added sugar for Beasley’s (‘362) process in view of Sato (‘542) and what was well known in the art with respect to people’s allergies, diseases and health conditions to provide a low-calorie nutritious cookie confectionary.
Regarding Claim 16, Beasley (‘362) teaches the method discussed above, however, fails to expressly disclose wherein the creating the food material further comprises adding and mixing calcium caseinate.
Sato (‘542) teaches a method of making baked confectionaries including cookies (See Abs., paras. 15-16.) similar to the baked confectionaries including cookies as taught by Beasley (‘362) wherein calcium caseinate is added to provide a protein rich baked product (See Abs., paras. 15-16.).
It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to incorporate calcium caseinate into Beasley’s (‘362) baked product to provide a nutritious protein-rich baked product.
Regarding Claim 17, Beasley (‘362) teaches the method discussed above, however, fails to expressly disclose adding a sweetener during the mixing of the fat and powder with the starting material selected from the group consisting of: erythritol and inulin isomalto-oligosaccarides (IMO).
Applicant does not set forth any non-obvious set forth any non-obvious unexpected results for providing a material that includes erythritol and inulin isomalto-oligosaccarides (IMO).
Sato (‘542) teaches a method of making baked confectionaries including cookies (See Abs., paras. 15-16.) similar to the baked confectionaries including cookies as taught by Beasley (‘362) as discussed above wherein Sato’s (‘542) ingredients include erythritol instead of sugar (See para. 67.) to provide a low-calorie nutritious cookie confectionary (See Abs., paras. 11+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to select ingredients including erythritol instead of sugar as taught by Sato (‘542) for Beasley’s (‘362) process to provide a low-calorie nutritious cookie confectionary.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 7+ of Applicant’s Paper filed 9/26/2022.) that the cited prior art uses a different method/ingredients for the “dark-color”, it is noted said arguments are not persuasive and moot as Applicant deleted the “dark-color” language from Claim 10+.
In response to Applicant’s arguments (See p. 8+ of Applicant’s Paper filed 9/26/2022.) regarding the location of support for the amendments, it is noted said arguments are not persuasive as precise support for the precise language is not set forth.
Applicant’s arguments are confusing as they are largely directed to a different version of claims than filed 9/26/2022.
The limitations of the amended/new claims are discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 4, 2022